United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1035
Issued: September 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2008 appellant filed a timely appeal from the March 14 and
December 10, 2007 nonmerit decisions of the Office of Workers’ Compensation Programs
denying his untimely request for reconsideration and finding that it failed to establish clear
evidence of error. Because more than one year has elapsed between the last merit decision dated
September 28, 2005 and the filing of this appeal on February 25, 2008, the Board lacks
jurisdiction to review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2) but has jurisdiction over the nonmerit issue.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On June 27, 2001 appellant, then a 49-year-old customer service manager, filed an
occupational disease claim attributing his anxiety with panic disorder to feeling overloaded with

work duties and responsibilities. He first became aware of his condition on October 29, 1999
and related it to his employment on November 2, 1999. Appellant stopped work on June 1, 2001
and returned to work on April 1, 2002. The Office accepted the claim for acute panic disorder on
November 24, 2003.1 On May 3, 2004 appellant filed claims for compensation (Form CA-7) for
wage loss due to a downgrade and use of leave without pay for the period June 2, 2001 to
April 16, 2004 with supporting time analysis forms.
By letters dated May 11, 2004, the Office informed appellant that his claim for wage-loss
compensation could not be processed as his claim was “being administratively closed.” In the
first letter, it also informed appellant that the medical evidence was insufficient to support his
claim for lost wages. In the second letter, appellant was informed that the claim forms could not
be processed because they were incomplete as they had not been signed by the employing
establishment.
In a letter dated May 28, 2004, appellant responded to the Office’s May 17, 2004 letters
and disagreed that his claim had been administratively closed.
On June 8, 2004 appellant filed a claim for compensation for leave without pay for the
period September 8, 2001 to March 23, 2002 and wage loss for a downgrade for the period
June 2, 2001 to the present. He also submitted a time analysis form for the period September 8,
2001 to March 23, 2002 claiming 1,138.39 hours of leave without pay on the grounds that the
employing establishment refused to accommodate him.
By letter dated June 17, 2004, appellant was informed the evidence of record was
insufficient to support his claim for compensation and a wage-earning capacity decision. He was
advised as to the type of evidence to submit and given 30 days to submit the requested
information.
By decision dated July 19, 2004, the Office denied appellant’s claim for wage-loss
compensation for the period June 2, 2001 to June 1, 2004.2 It also denied appellant’s request for
a loss of wage-earning capacity decision as a result of his being downgraded from his date-ofinjury job.
On July 21, 2004 appellant requested an oral hearing before an Office hearing
representative, which was held on July 12, 2005.
By decision dated September 28, 2005, an Office hearing representative affirmed as
modified the July 19, 2004 decision. She found the evidence sufficient to establish that appellant
was totally disabled for the period June 1 to July 31, 2001 and, thus, was entitled to wage-loss
compensation for this period. However, the Office hearing representative found that the record
was insufficient to establish that he was entitled to wage loss for total disability for the period
August 1, 2001 to April 2, 2002 and his request for a loss of wage-earning capacity decision.
1

The Office found the date of injury to be June 1, 2001, the date appellant stopped work.

2

The letter lists the date of injury as June 1, 2001, which is the date appellant stopped work and is noted on
subsequent Office letters and decisions.

2

In a letter dated September 26, 2006, appellant requested reconsideration and submitted a
September 25, 2006 affidavit by Jerry B. Johnston, Senior Manager Distribution Operations;
pages from a June 4, 2002 Merit Systems Protection Board hearing transcript and a transcript
from December 5, 2001 Office proceedings before an Office hearing representative.
By nonmerit decision dated October 17, 2006, the Office denied appellant’s request for
reconsideration.
In a letter dated December 22, 2006, appellant requested reconsideration. He noted that
he did not receive the September 28, 2005 hearing representative’s decision until January 2006.
Appellant noted that, while he had not submitted medical evidence with his prior request, he had
submitted relevant factual evidence.
By decision dated March 14, 2007, the Office found that appellant’s request was
untimely filed and failed to demonstrate clear evidence of error on the part of the Office in
denying his claim for wage-loss compensation and his request for a loss of wage-earning
capacity decision. It also noted that there was no evidence that appellant did not receive the
September 28, 2005 hearing representative’s decision until January 2006 as it was not mailed to
an incorrect address and was not returned.
In a letter dated October 15, 2007, appellant requested reconsideration and submitted a
December 21, 2006 report by Richard S. Schneiman, Ph.D., a clinical and consulting
psychologist, who attributed his disability to a panic attach occurring at work in the performance
of duty on October 29, 1999. Dr. Schneiman concluded that appellant was “medically disabled
from most positions that require supervising groups of employees or working in noisy stressful
environments.” He added that, under certain circumstances, appellant would be capable of
supervising but that as his doctor he would need to assess the position descriptions beforehand.
An appeal was filed with the Board; however, on November 29, 2007 the Board granted
appellant’s request to withdraw his appeal and issued an order dismissing appeal.3
By decision dated December 10, 2007, the Office found that appellant’s request was
untimely filed and failed to demonstrate clear evidence of error on the part of the Office in
denying his claim for wage-loss compensation and his request for a loss of wage-earning
capacity decision. Accordingly, it declined to review the merits of his claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the

3

Docket No. 07-1501 (issued November 29, 2007).

4

5 U.S.C. §§ 8101 et seq.

3

application for reconsideration.5 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.6 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.7
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision.8 To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office.9 The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error. Evidence
which does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.10 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.11 This entails a limited
review by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of the Office. To show clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office’s
decision. The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.12
ANALYSIS
The one-year time limitation begins to run the Office issued its September 28, 2005
decision, as this was the last merit decision in the case.13 Appellant’s latest requests for
reconsideration were dated December 22, 2006 and October 8, 2007. Because he filed his
requests more than one year after the Office’s September 28, 2005 decision merit decision,

5

20 C.F.R. § 10.605.

6

Id. at § 10.607(a).

7

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

8

Robert G. Burns, 57 ECAB 657 (2006).

9

Jack D. Johnson, 57 ECAB 593 (2006).

10

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

11

James R. Mirra, 56 ECAB 738 (2005).

12

See Alberta Dukes, supra note 10.

13

See V.B., 58 ECAB ___ (Docket No. 07-1320, issued September 26, 2007); Veletta C. Coleman, 48 ECAB
367 (1997).

4

appellant must demonstrate clear evidence of error on the part of the Office in denying his
claim.14
The Board finds that appellant did not submit the type of positive, precise and explicit
evidence which manifests on its face that the Office committed an error in denying wage-loss
compensation during the claimed period of June 2, 2001 to June 1, 2004. The September 28,
2005 decision by an Office hearing representative affirmed as modified the denial of appellant’s
wage-loss claim. She found the evidence established that his total disability for the period June 1
to July 31, 2001 was due to his accepted employment injury, but that he had not established that
any subsequent disability was employment related and also denied the request for a loss of wageearning capacity determination.
Following the hearing representative’s decision, appellant submitted an affidavit
by Mr. Johnston, a June 4, 2002 transcript from a Merit Protection Systems Board hearing and a
transcript from a December 5, 2001 Office proceeding. This evidence submitted by appellant is
not medical in nature and thus is not relevant to the threshold issues as it did not provide any
opinion as to his condition during the claimed time period. Dr. Schneiman reported that
appellant was medically disabled from working in most supervisory positions and attributed this
disability to the accepted panic attack. The Board finds, however, that this report does not prima
facie shift the burden to the Office and does not raise a substantial question as to the correctness
of the Office’s decision that appellant was not disabled for work or had sustained a loss of wageearning capacity due to the accepted employment injury. Thus, appellant did not submit
evidence clearly showing that the Office’s determination was improper. The Board finds that
appellant has not demonstrated clear evidence of error on the part of the Office in issuing its
September 28, 2005 decision.
CONCLUSION
The Board finds that appellant’s untimely request for reconsideration did not contain the
necessary medical opinion evidence relevant to his claim to establish clear evidence of error on
the part of the Office.

14

20 C.F.R. § 10.607(b). See S.D., 58 ECAB ___ (Docket No. 07-1120, issued September 24, 2007).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 10 and March 14, 2007 are affirmed.
Issued: September 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

